Citation Nr: 0615011	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right distal tibia, currently evaluated at 20 
percent.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 Rating Decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.


FINDING OF FACT

1.  Traumatic arthritis of the right ankle is not shown to be 
productive of ankylosis.

2.  The disability picture caused by the veteran's residuals 
of a fracture to the right distal tibia is not so unusual as 
to render the application of the regular schedular rating 
provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the right distal tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a Diagnostic 
Code 5271 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in August 2003.  

The August 2003 letter enclosed medical authorizations so the 
RO could assist the veteran in obtaining private medical 
evidence.  The RO specifically requested information 
concerning any increase in severity in the veteran's 
traumatic arthritis including medical records, lab reports, 
x-rays, lay statements and any VA facilities that previously 
treated the veteran for this condition.  The August 2003 
letter advised the veteran of the evidence in the claims file 
and indicated VA would obtain relevant federal records and 
would make reasonable efforts to obtain private records.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision which placed two additional duties 
upon the VA.  Under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), VA must also provide notice that an effective date 
for the award of benefits will be assigned if a higher 
evaluation is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for an 
increased evaluation rating is being denied, no effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and lay 
statements are associated with the claims file.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.

The Merits of the Claims

The veteran sustained a fracture to his right distal tibia 
during service.  This disability of residuals of the fracture 
to the right distal tibia was service connected in December 
1968, shortly after the veteran's separation from service.  
The veteran was assigned a disability rating of 10 percent 
under Diagnostic Codes 5010 and 5271.  The 10 percent rating 
evaluation remained in effect until September 2003 when the 
veteran was assigned a temporary total disability during 
convalescence after surgery and an increased rating 
evaluation of 20 percent after the convalescence period.  The 
veteran appealed the 20 percent rating as he contends his 
disability from residuals of a fracture to the right distal 
tibia warrants a higher rating evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's disability was initially evaluated under 
Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010 
evaluates arthritis under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 requires the 
claim be examined under the Diagnostic Code for the specific 
joint involved, in this case Diagnostic Code 5271 for 
limitation of motion of the ankle.  A 20 percent rating is 
the highest possible schedular rating under Diagnostic Code 
5271.  

Ratings higher than 20 percent may be assigned under 
Diagnostic Code 5270 upon a showing of ankylosis.  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A 20 percent evaluation 
is assigned for ankylosis of the ankle in plantar flexion 
less than 30 degrees.  A 30 percent rating is warranted for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2005).  A 40 percent rating evaluation 
is the maximum evaluation permitted under the amputation 
rule. See 38 C.F.R. § 4.68 ("The combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation.").

Under this guidance, the Board finds that a higher evaluation 
for the veteran's residuals of a fracture to the right distal 
tibia is not warranted.  The evidence of record contains no 
documentation of ankylosis.  The veteran had arthroscopic 
surgery of the ankle in April 2003.  Subsequently, a 
September 2003 VA examination noted active and passive 
plantar flexion from 0-40 degrees and active and passive 
dorsiflexion of the right ankle from 0-5 degrees.  The 
examiner noted additional motion was limited by pain.  The 
examiner opined the pain flare ups could cause additional 
limitation of motion of 15-20 percent.  Based upon these 
findings, the RO granted temporary total evaluation during a 
period of convalescence following the veteran's surgery and 
increased the rating evaluation from 10 to 20 percent after 
convalescence.  

More significantly, the most recent VA examination performed 
in April 2004 found there was a normal range of motion in the 
right ankle with no pain upon movement.  The range of motion 
was 0-45 degrees in plantar flexion and 0-20 degrees in 
dorsiflexion.  Inversion and eversion were normal and 
painless during the April 2004 examination.  

VA outpatient treatment records also fail to cite ankylosis.  
For example, a February 2005 VA outpatient treatment record 
notes no pain on stressed dorsiflexion and more significant 
pain upon forced plantar flexion or inversion.  A letter 
dated in February 2005 by the VA physician documents pain but 
indicates the veteran continues to work full time and has not 
restricted any activities.  VA outpatient treatment records 
dated in February 2005 and August 2005 continue to cite pain 
of the right ankle and chronic degenerative joint disease, 
but also note the veteran is able to tolerate the pain with 
over the counter and prescription medications.  These 
examinations reflect that while the veteran has pain on 
motion and ambulates with a limp, he continues to be able to 
ambulate albeit with the assistance of medication and 
supports. 

Given the function remaining in the veteran's right ankle, 
and the fact that ankylosis is not shown, the criteria for a 
higher evaluation have not been met.  As such, an increased 
evaluation for the veteran's disability of residuals of a 
fracture to the right distal tibia is not warranted.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture to the right distal tibia is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


